DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed o 02/23/2022 has been entered.  Claims 1-20 are pending.  Claims 1, 13, and 18-20 are currently amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panferov et al. (Panferov), US Patent Application Publication No. US 2014/0122479 and further in view of Bubash et al. (Bubash), US Patent No. 9,104,683.

As to independent claim 1, Panferov discloses an information processing apparatus comprising a processor configured to 
extract, from a document, words of a plurality of categories (paragraphs [0030]-[0032] and [0052]-[0053]: analyzing a document to extract tags, wherein tags include different kinds of categories such as types, for examples, a header, title, page number, quotation, data of purchase, etc.),
select one extracted word from each of the plurality of categories (paragraphs [0054]-[0055]: the extracted information or tags and a selected best document type hypothesis are used during tag extraction, and the best or desired tags from the tag list are selected)
generate a first character string by arranging the selected words in accordance with a rule, wherein the rule determines positions of the selected words within the first character string based on the categories of the selected words (paragraphs [0029], [0042], [0048], [0056], [0060], [0070]: a file name string is generated based on the selected tags or other document features, wherein the order of the selected tags in the file name string is based on a preconfigured setting or preference(s)),
store the second character string in a memory in association with the document (paragraph [0057]: the document is saved with a newly formed name based on the file string, wherein saving the document may include saving the identified or derived tags).
Panferov discloses a file name string can be generated and saved and renamed, and the file name string with different respective document type hypothesis (paragraphs [0041], [0061] and claim 15).  Panferov, however, does not explicitly disclose “in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a the category of the first word in the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words”.
In the same field of endeavor, Bubash discloses a set of media files are identified within a data store, the media files are analyzed to determine semantic metadata, for at least a subset of the media files, the semantic metadata is utilized to automatically generate unique and meaningful file names for each of the media files in the subset (Abstract).  Bubash further discloses semantic filename can be modified by a user permitting correction of filename selection, and engine 120, 170 can include an auto-learning module which can over time improve content naming based on feedback and self-learning (col. 6, lines 10-24).  Bubash further discloses a user can establish that the three most significant keywords “Pier39,SanFrancisco”, “Julie”, and “vacation” can be utilized to create a file name based on semantic data having the greatest significance in a media file (Figure 1B, and col. 6, line  61 – col. 7, line 38).  Bubash further discloses a media set can be automatically and/or manually identified, i.e., media set can include a user selection or can be identified by a user selection within a file manager (col. 8, lines 3-17).  Bubash further discloses semantic metadata associated with the media can be determined based on one or more attributes, and a file name or a list can be generated based on the metadata, and the candidate filename or a list can be generated based on one or more rules, the candidate filename or a list can be presented for selection, and the media file name can be changed based on the candidate selection (col. 8, lines 18-55).  Bubash further discloses right clicking on media 612 can present selection 616 allowing filename display to change from “Pier39,SanFranciso_Julie_vacation” to “Pier39,SanFranciso_Julie_birthday” (Figure 6 and col. 13, lines 27-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a the category of the first word in the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words, as taught by Bubash, for the purpose of providing to the user different filenames to choose from.

As to dependent claim 2, Panferov does not disclose but Bubash discloses wherein the processor is configured to when presenting a plurality of candidate words as the one or more candidate words, present the plurality of candidate words in an order in accordance with a predetermined criterion (Bubash, Figures 1B, Figure 6, and col. 6, line 61 – col. 7, line 50: a list of candidate filenames displayed according to rankings of extracted metadata from media). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include presenting a plurality of candidate words as the one or more candidate words, present the plurality of candidate words in an order in accordance with a predetermined criterion, as taught by Bubash for the purpose of letting the user know that the candidate list of filename displayed in order of ranking from most important to least important candidate so the user can choose easily.

As to dependent claim 3, Panferov does not disclose but Bubash discloses wherein the order is determined by frequencies of previous selections of each of the plurality of candidate words by the user (Bubash, col. 7, lines 39-46: the user identity can be utilized to determine an appropriate filename for the media based on historic selection). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include wherein the order is determined by frequencies of previous selections of each of the plurality of candidate words by the user, as taught by Bubash for the purpose of predicting the user’s selection.

As to dependent claim 4, Panferov and Bubash disclose wherein the order is determined by locations of the plurality of candidate words within the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 5, Panferov and Bubash disclose wherein the order is determined by locations of the plurality of candidate words within the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 6, Panferov and Bubash disclose wherein the locations are relative locations to a predetermined word in the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 7, Panferov and Bubash disclose wherein the locations are relative locations to a predetermined word in the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 8, Panferov and Bubash disclose wherein the locations are relative locations to a graphical object in the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 9, Panferov and Bubash disclose wherein the locations are relative locations to a graphical object in the document (Panferov, paragraph [0060]; Bubash, col. 5, line 45 –col. 6, line 4 and col. 10, lines 41-53).

As to dependent claim 10, Panferov does not disclose but Bubash discloses wherein the order is based on dominance of each of the plurality of candidate words in the document (Bubash, Figures 1B, Figure 6, and col. 6, line 61 – col. 7, line 50: a list of candidate filenames displayed according to rankings and/or weights of extracted metadata from media). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include wherein the order is based on dominance of each of the plurality of candidate words in the document, as taught by Bubash for the purpose of finding a strong filename for the media.

As to dependent claim 11, Panferov does not disclose but Bubash discloses wherein the order is based on proportional frequencies of occurrences of the plurality of candidate words in the document to all words in the document (Bubash, col. 6, line 61 – col. 7, line 21 and col. 10, line 65 – col. 11, line 10). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include wherein the order is based on proportional frequencies of occurrences of the plurality of candidate words in the document to all words in the document, as taught by Bubash for the purpose of ranking keywords in order of significance.

As to dependent claim 12, Panferov discloses wherein the processor is configured to in response to reception of an operation by the user to move the first word in the first character string to another position (paragraph [0042]):
move the first word to the another position within the first string, and update the rule to define that a word belonging to the category of the first word be positioned at a position corresponding to the another position (paragraphs [0042]-[0043], [0048]-[0049], [0060]-[0061]).

As to dependent claim 13, Panferov discloses wherein the processor is configured to in response to the reception of an operation by the user to move the first word in the first character string to another position and reception of an instruction from the user to reflect a movement of the first word to the rule, update the rule to define that a word belonging to the category of the first portion be positioned at a position corresponding to the another position (paragraphs [0042]-[0043], [0048]-[0049], [0060]-[0061]).

As to dependent claim 14, Panferov discloses wherein the rule is user-specific (paragraph [0042]).

As to dependent claim 15, Panferov discloses wherein the processor is configured to in response to any word in the first character string satisfying a predetermined condition, present the word satisfying the predetermined condition in a second format that is different from a first format in which a rest of the first character string is presented (paragraphs [0035], [0059]).

As to dependent claim 16, Panferov discloses wherein the processor is configured to in response to a category of any word in the first character string satisfying a predetermined condition, present the first character string together with information related to the word satisfying the predetermined condition (paragraph [0070]).

As to dependent claim 17, Panferov discloses wherein the predetermined condition is the number of other words belonging to the category of the word in the first string being equal to or larger than a threshold (paragraph [0071]).

As to dependent claim 18, Panferov discloses wherein the predetermined condition is a difference between a rating of the word in the first character string and a second rating of another word belonging to the category of the word being smaller than a threshold, wherein the first rating and the second rating is based on a predetermined criterion (paragraph [0060]).

As to independent claim 19, Panferov discloses an image processing apparatus comprising:
a scanner (paragraph [0068]); and
a processor configured to
	acquire an image of a document read by the scanner (paragraph [0068]: a system is used to scan a paper-based document to make a digital photo to produce a document image),
extract, from the document shown in the image, words of a plurality of categories (paragraphs [0030]-[0032] and [0052]-[0053]: analyzing a document to extract tags, wherein tags include different kinds of categories such as types, for examples, a header, title, page number, quotation, data of purchase, etc.),
select one extracted word from each of the plurality of categories paragraphs [0054]-[0055]: the extracted information or tags and a selected best document type hypothesis are used during tag extraction, and the best or desired tags from the tag list are selected),
generate a first character string by arranging the selected words in accordance with a rule, wherein the rule determines positions of the selected words within the first character string based on the categories of the selected words (paragraphs [0029], [0042], [0048], [0056], [0060], [0070]: a file name string is generated based on the selected tags or other document features, wherein the order of the selected tags in the file name string is based on a preconfigured setting or preference(s)),
store the second character string in a memory in association with the document (paragraph [0057]: the document is saved with a newly formed name based on the file string, wherein saving the document may include saving the identified or derived tags).

Panferov discloses a file name string can be generated and saved and renamed, and the file name string with different respective document type hypothesis (paragraphs [0041], [0061] and claim 15).  Panferov, however, does not explicitly disclose “in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a category of the first word in the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words”.
In the same field of endeavor, Bubash discloses a set of media files are identified within a data store, the media files are analyzed to determine semantic metadata, for at least a subset of the media files, the semantic metadata is utilized to automatically generate unique and meaningful file names for each of the media files in the subset (Abstract).  Bubash further discloses semantic filename can be modified by a user permitting correction of filename selection, and engine 120, 170 can include an auto-learning module which can over time improve content naming based on feedback and self-learning (col. 6, lines 10-24). Bubash further discloses a user can establish that the three most significant keywords “Pier39,SanFrancisco”, “Julie”, and “vacation” can be utilized to create a file name based on semantic data having the greatest significance in a media file (Figure 1B, and col. 6, line  61 – col. 7, line 38). Bubash further discloses a media set can be automatically and/or manually identified, i.e., media set can include a user selection or can be identified by a user selection within a file manager (col. 8, lines 3-17).  Bubash further discloses semantic metadata associated with the media can be determined based on one or more attributes, and a file name or a list can be generated based on the metadata, and the candidate filename or a list can be generated based on one or more rules, the candidate filename or a list can be presented for selection, and the media file name can be changed based on the candidate selection (col. 8, lines 18-55).  Bubash further discloses right clicking on media 612 can present selection 616 allowing filename display to change from “Pier39,SanFranciso_Julie_vacation” to “Pier39,SanFranciso_Julie_birthday” (Figure 6 and col. 13, lines 27-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a category of the first word in the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words, as taught by Bubash, for the purpose of providing to the user different filenames to choose from.

As to independent claim 20, Panferov discloses a non-transitory computer readable medium storing a program causing a computer having a processor to execute a process comprising: 
extracting, from a document, words of a plurality of categories (paragraphs [0030]-[0032] and [0052]-[0053]: analyzing a document to extract tags, wherein tags include different kinds of categories such as types, for examples, a header, title, page number, quotation, data of purchase, etc.);
selecting one extracted word from each of the plurality of categories paragraphs [0054]-[0055]: the extracted information or tags and a selected best document type hypothesis are used during tag extraction, and the best or desired tags from the tag list are selected);
generating a first character string by arranging the selected words in accordance with a rule, wherein the rule determines positions of the selected words within the first character string based on the categories of the selected words (paragraphs [0029], [0042], [0048], [0056], [0060], [0070]: a file name string is generated based on the selected tags or other document features, wherein the order of the selected tags in the file name string is based on a preconfigured setting or preference(s));
storing the second character string in a memory in association with the document (paragraph [0057]: the document is saved with a newly formed name based on the file string, wherein saving the document may include saving the identified or derived tags).

Panferov discloses a file name string can be generated and saved and renamed, and the file name string with different respective document type hypothesis (paragraphs [0041], [0061] and claim 15).  Panferov, however, does not explicitly disclose “in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a category of the first word in of the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words”.
In the same field of endeavor, Bubash discloses a set of media files are identified within a data store, the media files are analyzed to determine semantic metadata, for at least a subset of the media files, the semantic metadata is utilized to automatically generate unique and meaningful file names for each of the media files in the subset (Abstract).  Bubash further discloses semantic filename can be modified by a user permitting correction of filename selection, and engine 120, 170 can include an auto-learning module which can over time improve content naming based on feedback and self-learning (col. 6, lines 10-24).  Bubash further discloses a user can establish that the three most significant keywords “Pier39,SanFrancisco”, “Julie”, and “vacation” can be utilized to create a file name based on semantic data having the greatest significance in a media file (Figure 1B, and col. 6, line  61 – col. 7, line 38).  Bubash further discloses a media set can be automatically and/or manually identified, i.e., media set can include a user selection or can be identified by a user selection within a file manager (col. 8, lines 3-17).  Bubash further discloses semantic metadata associated with the media can be determined based on one or more attributes, and a file name or a list can be generated based on the metadata, and the candidate filename or a list can be generated based on one or more rules, the candidate filename or a list can be presented for selection, and the media file name can be changed based on the candidate selection (col. 8, lines 18-55).  Bubash further discloses right clicking on media 612 can present selection 616 allowing filename display to change from “Pier39,SanFranciso_Julie_vacation” to “Pier39,SanFranciso_Julie_birthday” (Figure 6 and col. 13, lines 27-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Panferov to include in response to reception of an operation of changing a first word among the selected words in the first character string from a user, present to the user one or more candidate words that belong to a category of the first word in of the first character string, and generate a second character string by replacing the first word in the first character string with a user- selected word selected by the user from among the one or more candidate words, as taught by Bubash, for the purpose of providing to the user different filenames to choose from.

Response to Arguments
	In the Remarks, Applicant argues in substance that Bubash does not teach or suggest a feature of presenting to the user one or more candidate words that belong to a category of the first word in the first character string in response to reception of an operation of changing a first word among the selected words in the first character string from a user (see page 10 of Remarks).  In reply to this argument, Examiner disagrees because Bubash discloses words are extracted from media file 181 and arranged in different categories such as  image metadata 192 and voice metadata 194, i.e., “Julie”, “Victor”, “crowd” and “planes” are listed under image metadata, and “hey”, “birthday”, “airshow” and “vacation” are listed under voice metadata (Figure 1B). Bubash further discloses a media set can be automatically and/or manually identified, i.e., media set can include a user selection or can be identified by a user selection within a file manager (col. 8, lines 3-17).  Bubash further discloses semantic metadata associated with the media can be determined based on one or more attributes, and a file name or a list can be generated based on the metadata, and the candidate filename or a list can be generated based on one or more rules, the candidate filename or a list can be presented for selection, and the media file name can be changed based on the candidate selection (col. 8, lines 18-55).  Bubash further discloses right clicking on media 612 can present selection 616 allowing filename display to change from “Pier39,SanFranciso_Julie_vacation” to “Pier39,SanFranciso_Julie_birthday” (Figure 6 and col. 13, lines 27-41).  The file name now include the word “birthday” replacing the word “vacation” since “birthday” is in the same category of “vacation”.  Therefore, Bubash discloses a feature of presenting to the user one or more candidate words that belong to a category of the first word in the first character string in response to reception of an operation of changing a first word among the selected words in the first character string from a user.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177